Warren Gard, as guardian of Franklin S. Beard, brought an action under Section 8593, General Code, against John E. Beard, and others, to forfeit the life estate of said John E. Beard in 146 acres of land in Reily township, Butler county, Ohio.
Numerous creditors were made parties defendant in the action, and filed answers.
The statute provides in substance that a tenant for life of real property, who commits or suffers waste thereto, shall forfeit that part of the property on which such waste is committed to the person having the immediate estate in reversion or remainder. Such tenant also will be liable in damages to the person having the immediate estate in reversion or *Page 106 
remainder for the waste committed.
The court of common pleas of Butler county entered a judgment, forfeiting the life estate. The defendants brought the action on appeal to this court.
As stated above, the relief is sought under Section 8593, General Code. The only action stated in the petition was an action to forfeit the life estate, and ancillary relief was prayed for restraining the sheriff from levying execution on the life estate of John E. Beard.
Common-law waste as to life estates has never been recognized in Ohio, and waste of itself is not a substantive ground for equitable relief, as the remedy at law is adequate. Crockett v.Crockett, 2 Ohio St. 181.
The jurisdiction of this court on appeal is defined and limited by Section 6, Article IV, of the Constitution of Ohio. The only right the plaintiff has to bring an action for forfeiture is by virtue of the section of the statute above referred to. The action is therefore not equitable. Such being the case, this court has no jurisdiction on appeal, and the appeal is hereby dismissed.
Appeal dismissed.
Ross and HAMILTON, JJ., concur. *Page 107